Citation Nr: 0726373	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-24 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel 







INTRODUCTION

The veteran served on active duty from September 1953 to 
October 1968, and from September 1969 to June 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO decision, which 
continued an evaluation of 20 percent for diabetes mellitus, 
type II.


FINDING OF FACT

The veteran's diabetes mellitus type II requires that he take 
insulin and restrict his diet, but the medical evidence of 
record does not show that the veteran's diabetes mellitus, 
type II requires that he regulate his activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  
	
Letters dated in June 2003 and June 2004 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The June 2003 and June 2004 letters 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  It is also noted that the May 2004 
Statement of the Case articulated the criteria for a higher 
rating and an analysis of the evidence.  Further, since the 
claim for an increased rating is being denied, the matter of 
the assignment of an effective date is moot. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran with a VA examination for 
diabetes mellitus, type II in June 2003.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disability since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The June 2003 VA examination report is 
thorough and consistent with contemporaneous VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2006).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Ratings of diabetes mellitus are governed by specific 
criteria and principles set forth in 38 C.F.R. § 4.119, 
Diagnostic Code 7913.
A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, regulation of activities (avoidance of 
strenuous occupational and recreational activities), and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  A rating of 60 percent 
is assigned for diabetes mellitus requiring insulin, a 
restricted diet, regulation of activities, and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month, plus complications that would 
not be compensable if separately evaluated.  A rating of 40 
percent is assigned for diabetes mellitus requiring insulin, 
a restricted diet, and regulation of activities.  A rating of 
20 percent is assigned for diabetes mellitus requiring 
insulin and a restricted diet or an oral hypoglycemic agent 
and a restricted diet.  A rating of 10 percent is assigned 
for diabetes mellitus that is managed by a restricted diet 
only.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).

Diagnostic Code 7913 provides that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1) (2006).

The veteran is currently assigned an evaluation of 20 percent 
due to the fact that his diabetes mellitus, type II requires 
that he take insulin and restrict his diet.  The veteran 
contends that a higher rating is warranted because his 
diabetes mellitus, type II requires the regulation of his 
activities.  See Statement of the Accredited Representation 
in Appealed Case, October 2004.  He states that he is unable 
to work and cannot keep his diabetes mellitus, type II under 
control.  Id.    

The examiner at a June 2003 VA examination noted that the 
veteran retired in September 1999.  However, he also 
specifically stated that the veteran was unable to work 
because of a severe respiratory insufficiency due to chronic 
obstructive pulmonary disease, for which the veteran is not 
currently service-connected.  At an August 2004 VA 
examination, it was reported that the veteran frequently has 
dyspnea, at rest and after walking, and that he begins 
wheezing after fifteen to twenty minutes of working in his 
yard.  There is no indication in this examination report, or 
in any other evidence of record, that the veteran's dyspnea 
or wheezing is caused or related to his diabetes mellitus, 
type II.  Rather, the claims file reveals that the veteran 
has chronic obstructive pulmonary disease and restrictive 
lung disease, which is productive of respiratory symptoms 
such as dyspnea.

In a recent decision, the Court held that the rating criteria 
for a 40 percent evaluation under Diagnostic Code 7913 are 
conjunctive, requiring not only evidence of insulin 
dependence and restricted diet, but also evidence of 
regulation of activities.  Camacho v. Nicholson, No. 05-1394 
(U.S. Vet. App. July 6, 2007).  The Court concluded that 
medical evidence is required to show that occupational and 
recreational activities have been restricted. 

The Board acknowledges the veteran's contention that his 
diabetes mellitus, type II has played a role, along with his 
chronic obstructive pulmonary disease, in regulating his 
normal activities.  See Written Brief Presentation, July 
2007.  However, no medical evidence has been submitted to 
support this contention.  The veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, or undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding limitation of activities due specifically to 
diabetes mellitus, type II are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994).  In addition, as mentioned above, 
there is specific medical evidence of record indicating that 
his activities are restricted due to his chronic obstructive 
pulmonary disease, not his diabetes mellitus, type II.  See 
VA examination report, June 2003.  

The Board notes that when it is not possible to separate the 
effects of a service-connected disability from a non-service-
connected disability, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
With regards to the matter before the Board, however, the 
physician who conducted the June 2003 VA examination was able 
to separate the symptomatology and effects of the non-
service-connected disability from those of the service-
connected disability, rendering 38 C.F.R. § 3.102 
inapplicable. 

Although the Board is sympathetic to the veteran's health 
difficulties, the fact is that no competent medical evidence 
of record exists indicating the veteran's activities are 
regulated due to his diabetes mellitus, type II, and 
regulation of activities is a requirement needed to establish 
a 40 percent rating.  For the reasons discussed above, the 
Board concludes that the veteran is appropriately compensated 
for his diabetes mellitus, type II with an evaluation of 20 
percent.  A higher rating is not warranted. 


ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for diabetes mellitus, type II is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


